Case 2:20-cv-00205 Document 1-1 Filed on 08/07/20 in TXSD Page 1 of 9

 

 

TEXAS DEPARTMENT OF CRIMINAL JUSTICE

Correctional Institutions Division

 

EXECUTION PROCEDURE
April 2019

 

 
Case 2:20-cv-00205 Document 1-1 Filed on 08/07/20 in TXSD Page 2 of 9

ADOPTION OF EXECUTION PROCEDURE

in my duties as Division Director of the Correctional Institutions Division, I hereby adopt the
attached Execution Procedure for use in the operation of the Texas Department of Criminal Justice
Death Row housing units and perimeter functions. This Procedure is in compliance with Texas
Board of Criminal Justice Rule $152.51; §§492.013(a), 493.004, Texas Government Code, and
Article 43.14 — 43.20, Code of Criminal Procedure.

Puy Davics 4-14

four Davis \__- Date
fous Da Correctional Institutions Division

Execution Procedure 2 April 2019
Case 2:20-cv-00205 Document 1-1 Filed on 08/07/20 in TXSD Page 3 of 9

EXECUTION PROCEDURES

PROCEDURES

I. Procedures Upon Notification of Execution Date

A. The clerk of the trial court pursuant to Tex Code of Criminal Procedure art. 43.15
shall officially notify the Correctional Institutions Division (CID) Director, who
shall then notify the Death Row Unit Warden, and the Huntsville Unit Warden of
an offender's execution date. Once an execution date is received, the Death Row
Unit Warden's office shall notify the Unit Classification Chief, and the Death Row
Supervisor.

B. The Death Row Supervisor shall schedule an interview with the condemned
offender and provide him with the Notification of Execution Date (Form 1). This
form provides the offender with a list of the information that shall be requested
from him (2) two weeks prior to the scheduled execution.

C. The condemned offender may be moved to a designated cell. Any keep-on-person
({KOP) medication shall be confiscated and administered to the offender as needed
by Unit Health Services staff.

Il. Stays of Execution

A. Official notification of a stay of execution shall be delivered to the CID Director,
the Death Row Unit Warden, and the Huntsville Unit Warden through the
Huntsville Unit Warden's Office. Staff must not accept a stay of execution from
the offender's attorney. After the official stay is received, the Death Row Unit
Warden's office shall notify the Unit Classification Chief and Death Row
Supervisor,

B. Designated staff on the Death Row Unit shall notify the offender that a stay of
execution has been received.

Tl. Preparation of the Execution Summary and Packet
A. Two Weeks (14 days) Prior to the Execution

1. The Death Row Unit shall begin preparation of the Execution Summary.
The Execution Summary (Form 2) and the Religious Orientation
Statement (Form 3) shall be forwarded to the Death Row Supervisor or
Warden's designee for completion. A copy of the offender's current
visitation list and recent commissary activity shall also be provided.

2. The Death Row Supervisor shall arrange an interview with the condemned

offender to gather the information necessary to complete the Execution
Summary and Religious Orientation Statement.

Execution Procedure 3 April 2019
Case 2:20-cv-00205 Document 1-1 Filed on 08/07/20 in TXSD Page 4 of 9

Execution Precedure

10,

An offender may request to have his body donated to the Texas State
Anatomical Board for medical education and research. The appropriate
paperwork shall be supplied to the offender upon request.

The Execution Summary must be completed and returned by the Death
Row Supervisor or Warden's designee in sufficient time to be forwarded
to the CID Director's Office by noon of the 14" day. After approval by
the CID Director, the summary shall be forwarded to the Death Row Unit
Chaplain, the Huntsville Unit Warden's Office, and the Communications
Department.

If the offender wishes to change the names of his witnesses, and it is less
than fourteen (14) days prior to the scheduled execution, the offender shail
submit a request in writing to the CID Director through the Death Row
Unit Warden, who shall approve or disapprove the changes.

The Death Row Unit is responsible for completion of the Execution
Packet which shall include:

Execution Summary;

Religious Orientation Statement;

Copy of the Offender Travel Card;

Current Visitation List;

Execution Watch Notification;

Execution Watch Logs;

1-25 Offender's Request for Trust Fund Withdrawal;

Offender Property Documentation (PROP-05 and PROP-08); and
Other documents as necessary.

we me ange

—s

The Death Row Supervisor or the Warden’s designee shail notify staff
(Form 4) to begin the Execution Watch Log (Form 5).

The Execution Watch Log shall begin at 6:00 a.m. seven (7) days prior to
the scheduled execution. The seven (7) day timeframe shall not include the
day of the execution. The offender shall be observed, logging his activities
every 30 minutes for the first six (6) days and every 15 minutes for the
remaining 36 hours. The Communications Department may request
information from the Execution Watch Log on the day of execution.

The original Execution Packet and the offender's medical file shall be sent
with the condemned offender in the transport vehicle to the Huntsville Unit
or the Goree Unit for a female offender. The Death Row Unit Warden
shall maintain a copy of the Execution Packet on the Death Row Unit.

If there are any changes necessary to the Execution Packet, staff shall
notify the CID Director's Office and the Huntsville Unit Warden's Office.

4 April 2019
Case 2:20-cv-00205 Document 1-1 Filed on 08/07/20 in TXSD Page 5 of 9

B. The Day of Execution

Execution Procedure

I,

2.

On the morning of the day of the execution prior to final visitation, all of
the offender's personal property shall be packed and inventoried. The
property officer shall complete an "Offender Property Inventory” (PROP-
05) detailing each item of the offender's property. The property officer
shall also complete a "Disposition of Confiscated Offender Property"
(PROP-08) indicating the offender's choice of disposition of personal

property.

a. Ifdisposition is to be made from the Huntsville Unit a copy of the
property forms should be maintained by the Death Row Unit
Property Officer and the originals forwarded to the Huntsville Unit
with the property,

b. Ifdisposition is to be made from the Death Row Unit a copy of the
property forms will be placed in the Execution Packet and the
original forms maintained on the Death Row Unit through the
completion of the disposition process.

¢, The Mountain View Unit Warden shall ensure that a female
offender brings personal hygiene and gender-specific items to the
Huntsville Unit as appropriate.

Designated staff shall obtain the offender's current Trust Fund balance and
prepare the Offender's Request for Trust Fund Withdrawal (I-25) for
completion by the offender.

a. The following statement should be written or typed on the reverse
side of the I-25, "In the event of my execution, please distribute the
balance of my Inmate Trust Fund account as directed by this
Request for Withdrawal.” The offender's name, number, signature,
thumbprint, date, and time should be below this statement. Two (2)
employees’ names and signatures should be below the offender's
signature as witnesses that the offender authorized the form.

b. This Request for Withdrawal form shall be delivered to the Inmate
Trust Fund for processing by 10:00 a.m. CST the next business day
following the execution.

A female offender may be transported to the Goree unit prior to the day of
the execution. The Execution Transport Log for Female Offenders (Form
7) shall be initiated at the Mountain View Unit. The Goree Unit staff will
initiate the Execution Watch Log upon arrival on the Goree Unit, permit
visitation as appropriate and transport the offender to the Huntsville Unit.

5 April 2019
Case 2:20-cv-00205 Document 1-1 Filed on 08/07/20 in TXSD Page 6 of 9

Execution Procedure

10,

Li,

The Transport Log shall resume when the offender departs the Goree Unit.

The condemned offender shall be permitted visits with family and friends
on the morning of the day of the scheduled execution. No media visits
shall be allowed at the Goree Unit.

NOTE: Special visits (minister, relatives not on the visitation list, attorney,
and other similar circumstances) shall be approved by the Death Row or
Goree Unit Warden or designee. Exceptions may be made to schedule as
many family members to visit prior to the offender's scheduled day of
execution. These are considered to be special visits. No changes shall be
made to the offender's visitation list.

The Execution Watch Log shail be discontinued when the Execution
Transport Log for Male Offenders (Form 6) is initiated.

When appropriate the offender shall be escorted to 12 building at the
Polunsky or the designated area at the Mountain View or Goree Unit and
placed in a holding cell. The appropriate Execution Transport Log shall
be initiated and the offender shall be prepared for transport to the
Huntsville Unit. The offender shall be removed from the transport vehicle
at the Huntsville Unit and escorted by Huntsville Unit security staff into
the execution holding area.

Any transportation arrangements for the condemned offender between
units shall be known only to the Wardens involved, the CID Director, as
well as those persons they designate as having a need to know. No public
announcement shall be made concerning the exact time, method, or route
of transfer. The CID Director's Office and the Communications
Department shali be notified immediately after the offender arrives at the
Huntsville Unit

When the offender enters the execution holding area the Execution Watch
Log shall immediately resume. The restraints shall be removed and the
offender strip-searched.

The offender shall be fingerprinted, placed in a holding cell, and issued a
clean set of TDCI clothing.

The Warden shall be notified after the offender has been secured in the
holding cell. The Warden or designee shall interview the offender and
review the information in the Execution Packet,

Staff from the Communications Department shall also visit with the

offender to determine if he wishes to make a media statement and to obtain
authorization, if necessary, to release the statement.

6 April 2019
Case 2:20-cv-00205 Document 1-1 Filed on 08/07/20 in TXSD Page 7 of 9

12. The offender may have visits with a TDCJ Chaplain(s), a
Minister/Spiritual Advisor who has the appropriate credentials and his
attorney(s) on the day of execution at the Huntsville Unit; however, the
Huntsville Unit Warden must approve all visits.

13. There shall be no family or media visits allowed at the Huntsville Unit.

IV. Drug Team Qualifications and Training

A. The drug team shall have at least one medically trained individual. Each medically
trained individual shall at least be certified or licensed as a certified medical
assistant, phlebotomist, emergency medical technician, paramedic, or military
corpsman. Each medically trained individual shall have one year of professional
experience before participating as part of a drug team, shall retain current
licensure, and shall fulfill continuing education requirements commensurate with
licensure. Neither medically trained individuals nor any other members of the
drug team shall be identified.

B. Each new member of the drug team shall receive training before participating in
an execution without direct supervision. The training shall consist of following
the drug team through at least two executions, receiving step-by-step instruction
from existing team members. The new team member will then participate in at
least two executions under the direct supervision of existing team members.
Thereafter, the new team member may participate in executions without the direct
supervision of existing team members.

C. The Huntsville Unit Warden shall review annually the training and current

licensure, as appropriate, of each team member to ensure compliance with the
required qualifications and training.

V. Pre-execution Procedures

A. The Huntsville Unit Warden's Office shall serve as the communication command
post and entry to this area shall be restricted.

B, Inventory and Equipment Check
1. Designated staff on the Huntsville Unit are responsible for ensuring the
purchase, storage, and control of all chemicals used in lethal injection

executions for the State of Texas.

2. The drug team shall obtain ail of the equipment and supplies necessary to
perform the lethal injection from the designated storage area.

3. Aninventory and equipment check shall be conducted.

Execution Precedure 7 April 2019
Case 2:20-cv-00205 Document 1-1 Filed on 08/07/20 in TXSD Page 8 of 9

4. Expiration dates of all applicable items are to be checked on each individual
item, Outdated items shall be replaced immediately.

C. Minister/Spiritual Advisor and attorney visits shall occur between 3:00 and 4:00
p.m. CST unless exceptional circumstances exist. Exceptions may be granted
under unusual circumstances as approved by the Huntsville Unit Warden.

D. The offender shall be served his last meal at approximately 4:00 p.m. CST.

E, The offender shall be afforded an opportunity to shower and shall be provided with
clean clothes at some time prior to 6:00 p.m. CST.

F. Only TDCI security personnel shall be permitted in the execution chamber. The
CID Director or designee and the Huntsville Unit Warden or designee shall
accompany the offender while in the Execution Chamber. TDCJ Chaplains and
Ministers/Spiritual Advisors designated by the offender may observe the
execution only from the witness rooms.

VI. Set up Preparations for the Lethal Injection
A, One (1) syringe of normal saline shall be prepared by members of the drug team.

B. The lethal injection drug shall be mixed and syringes shall be prepared by
members of the drug team as follows:

Pentobarbital - 100 milliliters of solution containing 5 grams of Pentobarbital.

C. The drug team shall have available a back-up set of the normal saline syringe and
the lethal injection drug in case unforeseen events make their use necessary.

VU. Execution Procedures

A. After 6:00 p.m. CST and after confirming with the Office of the Attorney General
and the Governor's Office that no further stays, if any, will be imposed and that
imposition of the court's order should proceed, the CID Director or designee shall
give the order fo escort the offender into the execution chamber,

B. The offender shall be escorted from the holding cell into the Execution Chamber
and secured to the gurney.

C. A medically trained individual shall insert intravenous (IV) catheters into a
suitable vein of the condemned person. Ifa suitable vein cannot be discovered in
an arm, the medically trained individual shall substitute a suitable vein in another
part of the body, but shall not use a “cut-down” procedure to access a suitable
vein. The medically trained individual shall take as much time as is needed to
properly insert the IV lines. The medically trained individual shall connect an TV
adininistration set, and start a normal saline solution to flow at a slow rate through

Execution Procedure 8 April 2019
VUI.

Case 2:20-cv-00205 Document 1-1 Filed on 08/07/20 in TXSD Page 9 of 9

one of the lines. The second line is started as a precaution and is used only if a
potential problem is identified with the primary line. The CID Director or
designee, the Huntsville Unit Warden or designee, and the medically trained
individual shall observe the IV to ensure that the rate of flow is uninterrupted.

. Witnesses to the execution shall be brought into the appropriate viewing area

ONLY AFTER the Saline IV has been started and is running properly, as
instructed by the Huntsville Unit Warden or designee.

. The CID Director or designee shall give the order to commence with the

execution,

. The Huntsville Unit Warden or designee shall allow the condemned person to make

a brief, last statement.

. The Huntsville Unit Warden or designee shall instruct the drug team to induce, by

syringe, substances necessary to cause death.

. The flow of normal saline through the IV shall be discontinued.

The lethal dose of Pentobarbital shall be commenced. When the entire contents
of the syringe have been injected, the line shall be flushed with an injection of
normal saline.

The CID Director or designee and the Huntsville Unit Warden or designee shall
observe the appearance of the condemned individual during application of the
Pentobarbital. If, after a sufficient time for death to have occurred, the condemned
individual exhibits visible signs of life, the CID Director or designee shall instruct
the drug team to administer an additional 5 grams of Pentobarbital followed with
a saline flush.

. At the completion of the process and after a sufficient time for death to have

occurred, the Warden shall direct the physician to enter the Execution Chamber to
examine the offender, pronounce the offender's death, and designate the official
time of death.

. The body shall be immediately removed from the Execution Chamber and

transported by a coordinating funeral home. Arrangements for the body should
be concluded prior to execution.

Employee participants in the Execution Process shall not be identified or their names
released to the public. They shall receive an orientation with the Huntsville, Goree,
Polansky, or Mountain View Unit Wardens, who shall inform the employees of the TDCJ
ED-06,.63, "Crisis Response Intervention Support Program" (CRISP), The employees shall
be encouraged to contact the Regional CRISP Team Leader following the initial
participation in the execution process.

Execution Procedure 9 April 2019
